This cause is before this court upon the certification of the Court of Appeals for Fayette County that its judgment conflicted with the judgment of the Court of Appeals for Medina County in Krnac v. Starman (1992), 83 Ohio App.3d 578, 615 N.E.2d 344, and with the judgment of the Court of Appeals for Licking County in Farley v. Farley (1992), 85 Ohio App.3d 113, 619 N.E.2d 427.
The issue certified to this court is “whether a domestic relations court retains jurisdiction to grant visitation rights under R.C. 3109.051 to a ‘former’ grandparent despite a step-parent adoption under R.C. 3107.15. In other words, what effect, if any, does R.C. 3107.15 have on the provisions of R.C. 3109.051 in the context of a step-parent adoption.”
The judgment of the court of appeals is reversed on the authority of In re Martin (1994), 68 Ohio St.3d 250, 626 N.E.2d 82, and In re Adoption of Ridenour (1991), 61 Ohio St.3d 319, 574 N.E.2d 1055, and the judgment of the trial court is reinstated. This court finds no abuse of discretion by the trial court.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., dissents.